Citation Nr: 1036078	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-37 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1958 to October 
1962. 

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 decision by the Department of Veterans 
Affairs (VA) Nashville, Tennessee Regional Office (RO). 


FINDINGS OF FACT

1.  The Veteran did not suffer from hearing loss in service or 
for many years thereafter, and his current hearing loss is not 
causally related to his active service.

2.  The Veteran did not suffer from tinnitus in service or for 
many years thereafter, and his current tinnitus is not causally 
related to his active service.  


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in or 
aggravated by active service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2009).

2.  The Veteran's tinnitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  Continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic; continuity is 
also required where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Certain 
disabilities are presumed to be service connected if evidence of 
the disease manifests itself to a compensable degree within one 
year of the end of the Veteran's service; organic diseases of the 
nervous system are subject to this presumption.  38 C.F.R. 
§§ 3.307, 3.309(a).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In order to grant a service connection claim, the Board must find 
medical evidence that the Veteran currently suffers from a 
disability, medical evidence (or, in certain circumstances, lay 
evidence) of an in service incurrence or aggravation of that 
disability, and medical evidence of a nexus between the present 
disability and the disability claimed in service.  Hickson v. 
West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

Here, the Veteran contends both that he suffers from bilateral 
hearing loss and tinnitus and that these conditions are related 
to his in-service noise exposure.  After reviewing the evidence, 
however, the Board determines that service connection is not 
warranted for the reasons that follow.

First, the Board acknowledges that the Veteran is currently 
suffering from both bilateral hearing loss and tinnitus.  An 
April 2003 VA audiology consult reflects that the Veteran was 
diagnosed as suffering from mild to moderate bilateral 
sensorineural hearing loss.  The Veteran also complained of 
suffering from tinnitus.  

With regard to evidence of an in service occurrence or 
incurrence, the Veteran contends that he was near planes on a 
flight line and worked with trucks during his active service, and 
that this exposure led to his current disabilities.  The 
Veteran's DD-214 reflects that he served in the United States Air 
Force for 4 years with a military occupational specialty (MOS) of 
sales store specialist.  While this is not a MOS that is 
ordinarily associated with noise exposure, the Board finds the 
Veteran to be competent to testify as to his in-service noise 
exposure.  Further, the Board finds that the Veteran's statements 
are credible.  For the purposes of this appeal, the Board shall 
accept the Veteran's contentions that he spent time near the 
flight line and around trucks.  The Board thus concedes that the 
Veteran would have been exposed to acoustic trauma.

Despite the fact that the Veteran currently suffers from 
bilateral hearing loss and tinnitus and that he was exposed to 
acoustic trauma in service, the Veteran's claim fails because 
there is no medical evidence of a nexus between his current 
condition and his in-service exposure.  The VA doctor at the 
Veteran's April 2003 audiology consult did not make any findings 
as to the etiology of the Veteran's bilateral hearing loss and 
tinnitus.  The claims file contains no other medical evidence 
regarding the Veteran's hearing disabilities or their etiology.  

The Veteran himself contends that there is a link between his in-
service noise exposure and his current disabilities.  In his 
February 2006 Notice of Disagreement, the Veteran stated that he 
believed that his bilateral hearing loss and tinnitus are related 
to his exposure to aircraft engine noise in service.  The Veteran 
reiterated this contention in November 2006, and further stated 
that his exposure to noise from trucks may account for his 
current hearing disabilities.  

The Board recognizes the sincerity of the arguments advanced by 
the Veteran that his hearing loss is service connected.  However, 
the resolution of issues that involve medical knowledge, such as 
the diagnosis of a disability and the determination of medical 
etiology, requires professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  A Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  Hearing loss, 
however, requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of lay 
opinions on etiology.  

Further, in making its decision, the Board may consider the 
length of the period following service where the Veteran did not 
report the symptoms being complained of in the present issue.  
Maxson v. Gober, 230 F.3d 1130, 1133 (Fed. Cir. 2000).  A review 
of the Veteran's service treatment records shows no complaints of 
or treatment for hearing problems during his active service.  
Audiometric testing performed with the Veteran's separation 
examination in September 1962 showed that the Veteran's hearing 
was within normal limits.  On his self report of medical history 
from that same month, the Veteran did not report suffering from 
bilateral hearing loss or tinnitus.  

Instead, the first medical evidence of the Veteran's suffering 
from bilateral hearing loss and tinnitus comes in the 
aforementioned VA audiology consult in 2003.  Records from that 
consult reflect that the Veteran placed the onset of his 
bilateral hearing loss and tinnitus to 6-8 years prior.  Thus, 
according to the Veteran, he did not suffer from bilateral 
hearing loss or tinnitus until 1995, more than 30 years after he 
left active service.  The Board finds this more than 30 year lag 
between the Veteran's service and his complaints of bilateral 
hearing loss and tinnitus to be suggestive of the fact that his 
disabilities are not related to his active service.  

Again, the Board finds that the Veteran did not suffer from 
bilateral hearing loss or tinnitus while in service or for many 
years thereafter, and that there is no medical evidence linking 
the Veteran's hearing loss and tinnitus to his active service.  
Accordingly, the Board concludes that his bilateral hearing loss 
and tinnitus were not incurred in or aggravated by active 
service, and they may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in October 2005 - prior to the initial RO 
decision in this matter - that addressed the notice elements.  
The letter informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  

Subsequent to the filing of the claim at issue, the Court of 
Appeals for Veterans Claims ruled that VA must inform claimants 
of all five elements of a service connection claim, including how 
VA assigns disability ratings and how an effective date is 
established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran was sent this updated notice in April 2006, after the 
initial RO decision but before the Veteran's claim was 
readjudicated in the October 2006 Statement of the Case.  
Further, as his claim is being denied, there can be no 
possibility of any prejudice to him with regard to these issues.  
See Smith v. Shinseki, No. 08-1667, slip op. at 11 (Vet. App. 
Aug. 17, 2010) (finding failure to provide Dingess notice to 
Veteran whose service connection claim was being denied to be 
harmless error).  

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, it appears that all 
identified and obtainable evidence has been associated with the 
Veteran's claims file, including the Veteran's service treatment 
records and records of his post-service VA treatment.  

A VA compensation and pension examination is not required in this 
case.  The Board may order an examination when the record shows 
that the Veteran has a current disability, indicates that this 
disability may be associated with the Veteran's active service, 
and does not contain sufficient evidence for the Board to make a 
decision on the issue.  38 U.S.C.A. § 5103A(d)(2).  If the record 
indicates that there may be a nexus between the current 
disability and any service related incident, then the Board may 
order an RO to have a claimant examined.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  In this case, there is no indication 
from a competent medical source that the Veteran's bilateral 
hearing loss and tinnitus could be related to service.  Further, 
the Veteran himself has not indicated that he experienced hearing 
loss or tinnitus since service, but rather dated the onset of 
these conditions to years after service.  Thus, the presence of a 
chronic disability since service is not indicated.  Without such 
a nexus, the Board may consider the medical records already in 
the file without requiring a VA examination.

The Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


